BALEY, Judge.
While this appeal was pending, the life tenant, W. C. Thompson, uncle of Lewis W. Thompson, Jr.,' died on the 4th day of October, 1974, and stipulation to this effect signed by counsel for all parties has been filed in this Court as a part of the record. Since the outstanding life estate has now terminated, the reason assigned by the trial court for dismissal of the action no longer obtains. Without passing on the merits of this appeal, the judgment of dismissal is revers'ed, and .the cause is remanded to the Superior Court for a determination of the rights of the parties.
Reversed and remanded.
Judges Britt and Hedrick concur.